 

Exhibit 10.2

 

UTSTARCOM, INC.

 

FOURTH AMENDMENT TO COMMON STOCK PURCHASE AGREEMENT

 

This FOURTH AMENDMENT (this “Amendment”) to the Common Stock Purchase Agreement
dated as of February 1, 2010, as amended on April 30, 2010, June 4, 2010 and
July 7, 2010 (the “Agreement”), by and among UTStarcom, Inc., a corporation
organized and existing under the laws of the State of Delaware (the “Company”)
and the purchasers listed on Schedule A thereto (the “Purchasers”), is made and
entered into as of September 7, 2010.  Capitalized terms used and not otherwise
defined in this Amendment shall have the meanings ascribed to them in the
Agreement.

 

RECITALS

 

WHEREAS, Section 2.1 of the Agreement provides that the Purchasers agree to
purchase certain shares of common stock of the Company at a purchase price of
US$2.20 per share.

 

WHEREAS, the Company and the Purchasers desire to amend the Agreement to reduce
the purchase price and adjust the number of Purchase Shares accordingly.

 

WHEREAS, Section 6.8 of the Agreement provides that any provision of the
Agreement may be amended, modified or terminated only upon the written consent
of the Company and the Purchasers representing 75% of the Purchase Shares.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Purchasers and the Company hereby agree as
follows:

 

1.     Amendments.  (a)  Section 2 of the Agreement is hereby amended and
restated in its entirety to read as follows:

 

“2. Purchase and Sale of the Purchase Shares.

 

2.1           Purchase and Sale.  The Company hereby agrees to sell to the
Purchasers, and the Purchasers hereby agree to purchase, for such purchase price
per share as set forth on the Schedule of Purchasers, shares of Common Stock in
the amounts listed on the Schedule of Purchasers (the “Purchase Shares”) at one
or more closings.

 

2.2           Closings.  As soon as practicable following satisfaction or waiver
(to the extent permitted hereunder) of all the conditions precedent set forth in
Section 5.1 and Section 5.2 below (other than those conditions that by their
terms are to be satisfied at the Closing, but subject to the satisfaction or
waiver (to the extent permitted hereunder) of such conditions), at the first
closing (the “Closing”), the Company shall issue and sell the applicable
Purchase Shares to the Purchasers as indicated on the Schedule of Purchasers. 
The Purchasers may purchase up to an additional 3,972,251 Purchase Shares at a
second closing (the “Second Closing) as indicated on the Schedule of Purchasers
until November 8, 2010.  The Closing and Second Closing shall take place
remotely through the exchange of signature pages and documents electronically or
by facsimile.

 

2.3           Deliveries.  At the Closing or the Second Closing as applicable,
each Purchaser shall pay to the Company the purchase price for the Purchase
Shares it is purchasing as indicated in the Schedule of Purchasers.  Such
payments shall be made by wire transfer of U.S Dollars to a bank account

 

1

--------------------------------------------------------------------------------


 

of the Company in accordance with the Company’s wire instructions.  The Company
shall, at such closing, issue and deliver to each Purchaser a certificate
representing the Purchased Shares being purchased by such Purchaser at such
closing, as set forth opposite such Purchaser’s name in the Schedule of
Purchasers, registered in the name of such Purchaser.”

 

 

(b)   Section 5.2 (a) of the Agreement is hereby amended and restated in its
entirety to read as follows:

 

“5.2         Conditions to the Obligation of the Company to Consummate the
Closings.  The obligation of the Company to consummate the Closing and the
Second Closing and to issue and sell the Purchase Shares to the Purchasers at
the Closing and the Second Closing is subject to the satisfaction of the
following conditions precedent:

 

(a)          Representations and Warranties; Covenants.

 

(1)   Each of the representations and warranties of each Purchaser in Section 4
shall be true and correct as of the date of this Agreement and as of the date of
the Closing and/or the Second Closing as applicable as though made at that time.

 

(2)   Each of the Purchasers shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement prior to the date of Closing and/or the Second Closing as applicable.”

 

(c)   Schedule A of the Agreement is hereby amended and restated in its entirety
to read as follows:

 

“SCHEDULE OF PURCHASERS

Closing:

 

Name and Address

 

Price Per Share (US$)

 

Investment Amount (US$)

 

Number of Purchase Shares

 

Elite Noble Limited

Address:

Room 512, 5/F., Tower 1

Silvercord, 30 Canton Road

Tsimshatsui, Kowloon

Hong Kong

Facsimile: +852 2114 0183

Attn: Jingchun Sun

 

2.027

 

2,600,000

 

1,282,711

 

 

 

 

 

 

 

 

 

Shah Capital Opportunity Fund LP

Address: 8601 Six Forks Road, Suite 630

Raleigh, NC  27615

USA

Facsimile: +1 (919) 719-6370

Attn: Himanshu H. Shah

 

2.027

 

11,000,000

 

5,426,855

 

 

2

--------------------------------------------------------------------------------


 

Second Closing:

 

Elite Noble Limited may, at the Second Closing, purchase up to 3,972,251
additional Purchase Shares at a purchase price per share of US$2.027 if the
Second Closing takes place on or prior to October 7, 2010 and US$2.047 if the
Second Closing takes place between October 8, 2010 and November 8, 2010.”

 

2.     Continuing Agreement.  Except as specifically amended by this Amendment,
all of the terms of the Agreement shall remain and continue in full force and
effect.

 

3.     Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.  A facsimile, portable document file (PDF) or
other reproduction of this Amendment may be executed by one or more parties and
delivered by such party by facsimile, electronic mail or any similar electronic
transmission pursuant to which the signature of or on behalf of such party can
be seen.  Such execution and delivery shall be considered valid, binding and
effective for all purposes.

 

4.     Governing Law.  This Amendment shall be governed by and construed in
accordance with the internal and substantive laws of the State of California and
without regard to any conflicts of laws concepts which would apply the
substantive law of some other jurisdiction.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Purchasers and the Company have caused their duly
authorized representatives to execute this Amendment as of the date first
written above.

 

 

COMPANY:

 

 

 

 

 

UTSTARCOM, INC.

 

 

 

 

 

By:

/s/ Peter Blackmore

 

 

Name:

Peter Blackmore

 

Title:

Chief Executive Officer

 

Signature Page to Fourth Amendment to Common Stock Purchase Agreement

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Purchasers and the Company have caused their duly
authorized representatives to execute this Amendment as of the date first
written above.

 

 

PURCHASERS:

 

 

 

 

 

ELITE NOBLE LIMITED

 

 

 

 

 

By:

/s/ Jingchun Sun

 

 

Name:

Jingchun Sun

 

Title:

Director

 

Signature Page to Fourth Amendment to Common Stock Purchase Agreement

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Purchasers and the Company have caused their duly
authorized representatives to execute this Amendment as of the date first
written above.

 

 

PURCHASERS:

 

 

 

 

 

SHAH CAPITAL OPPORTUNITY FUND LP

 

 

 

 

 

By:

/s/ Himanshu H. Shah

 

 

Name:

Himanshu H. Shah

 

Title:

General Partner

 

Signature Page to Fourth Amendment to Common Stock Purchase Agreement

 

6

--------------------------------------------------------------------------------

 